DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on October 1, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “without through any transistor” and “without 
through any switch” in lines 16, 18, 20, 22, 24, and 26.  It is unclear what “without through” means.  For examination purposes, it has been assumed that the claimed connections are made without any intervening transistors or switches.  Claim 3 inherits this deficiency.
Claim 4 recites the limitations “without through any transistor” and “without 
through any switch” in lines 16, 18, 20, 22, 24, and 26.  It is unclear what “without through” means.  For examination purposes, it has been assumed that the claimed connections are made without any intervening transistors or switches.  Claim 5 inherits this deficiency.
Claim 6 recites the limitations “without through any transistor” and “without 
through any switch” in lines 12, 14, 16, 18, 20, and 22.  It is unclear what “without through” means.  For examination purposes, it has been assumed that the claimed connections are made without any intervening transistors or switches.  Claim 7 inherits this deficiency.
Claim 8 recites the limitations “without through any transistor” and “without 
through any switch” in lines 12, 14, 16, 18, 20, and 22.  It is unclear what “without through” means.  For examination purposes, it has been assumed that the claimed connections are made without any intervening transistors or switches.  Claim 9 inherits this deficiency.
Allowable Subject Matter
Claims 2-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-3 contain allowable subject matter because none of the prior art of 
record discloses or suggests a semiconductor device comprising first through third transistors, a first switch, and a capacitor, as recited in claim 2, in combination with the remaining claimed features.
Claims 4-5 contain allowable subject matter because none of the prior art of 
record discloses or suggests a semiconductor device comprising first through third transistors, a first switch, and a capacitor, as recited in claim 2, in combination with the remaining claimed features.
Claims 6-7 contain allowable subject matter because none of the prior art of 
record discloses or suggests a semiconductor device comprising first through third transistors, a first switch, and a capacitor, as recited in claim 2, in combination with the remaining claimed features.
Claims 8-9 contain allowable subject matter because none of the prior art of 
record discloses or suggests a semiconductor device comprising first through third transistors, a first switch, and a capacitor, as recited in claim 2, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The US patent of Chang (4,963,771) discloses first through third transistors, with one of a source and a drain of a first transistor connected to a gate of a second transistor that is connected in series with a third transistor, but does not disclose a semiconductor device as recited in claim 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836